DETAILED ACTION
This Office Action is sent in response to Applicant's Response received 05/04/2022 for 17481029. Claims 1-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
In view of Applicant's amendments, the objection to claims 5 and 23 have been withdrawn.
Applicant's arguments with respect to the 102 rejection of claims 1 and 11 have been fully considered but are not persuasive in view of the newly cited Ravasz reference being cited in the current 103 rejection.
Applicant argues that Atlas and Ravasz, alone or in combination, do not teach "determine an input type for the virtual content based on the at least one attribute of the physical object, the input type defining one or more categories of input for controlling the virtual content" [pg. 11:3-12:4]. Examiner respectfully disagrees.
Applicant's specification does not disclose a special definition for "input type" or "category of input", merely an example of how they operate, "an input function can be defined for an input type to control how the input type will operate (e.g., an input function for a scrolling-based input type can be limited a particular scrolling direction, such as a vertical scrolling direction, horizontal scrolling direction, etc.)", "input types can include categories of input (e.g., scrolling based inputs, tap-based inputs, gesture-based inputs, audio-based inputs, and/or other types or categories of inputs)" [Specification, para 0062, 0099]. Thus Applicant appears to argue "input type" or "category of input" are those which limit input controlling virtual content to particular input directions or orientations. This definition of "category of input" is not recited in the claim.  The broadest reasonable interpretation of "input type" or "category of input" includes any grouping of input. Ravasz teaches separate portrait-oriented menus and landscape-oriented menus selectable by user input that fall under the broadest reasonable interpretation of "input type" [para 0072, 0089-0090]. The portrait-oriented menu and landscape-oriented menu include separate menu options and drilldown menu options, where selecting a menu option results in input corresponding to the generated virtual menu and may be interpreted as "one or more categories of input" [Figs. 6C-6D, para 0072, 0089-0090].
Therefore, when the UI engine displays either a portrait-oriented menu or a landscape-oriented menu based an orientation of a hand captured by an image capture device [Figs. 6C-6D, para 0089-0091], Ravasz teaches "an input type for the virtual content based on the at least one attribute of the physical object, the input type defining one or more categories of input for controlling the virtual content". Claim 1 remains rejected under Atlas in view of Ravasz.
Claim 19 recites similar limitations to those recited in claim 1 and remains rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-18 and 20-24 remain rejected at least based on their dependence from independent claims 1 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas et al. (US 11023035 B1) in view of Ravasz et al. (US 20200387213 A1).

As to claim 1, Atlas discloses an apparatus for generating virtual content [Figs. 1A, 2A, cols. 12:5-52, 17:50-18:2, system renders artificial content including virtual content], comprising:
a memory [Fig. 3, cols. 19:64-20:5, 20:58-21:5, system includes head-mounted display with memory]; and
one or more processors coupled to the memory [Fig. 3, cols. 20:58-21:5, system includes HMD with processors and memory] and configured to:
obtain an image of a physical object in a real-world environment [cols. 13:6-34, 25:64-26:17, HMD captures image data of objects in real world environment within field of view, where objects include peripheral device];
determine at least one attribute of the physical object in the image [cols. 14:22-50, 25:64-26:17, analyze orientation (read: at least one attribute) of device within captured image];
determine an interface layout for virtual content based on the at least one attribute of the physical object [Fig. 5, cols. 18:51-19:24, 25:64-26:17, 27:31-28:2, determine user interface arrangement (read: interface layout, note the broadest reasonable interpretation of layout includes any arrangement of elements) for virtual user interface elements (read: virtual content) in response to detected device orientation];
determine an input type … [Fig. 6, cols. 23:17-55, 28:25-63, define device gesture]; and
cause the virtual content to be displayed based on the determined interface layout [Fig. 7B, cols. 18:51-19:24, 27:22-28:2, HMD renders virtual content user interface in response to determining user interface].
However, Atlas does not specifically disclose an input type for the virtual content based on the at least one attribute of the physical object, the input type defining one or more categories of input for controlling the virtual content.
Ravasz discloses an input type for the virtual content based on the at least one attribute of the physical object, the input type defining one or more categories of input for controlling the virtual content [Figs. 6C-6D, para 0089-0090, 0118-0120, generate portrait- or landscape-oriented user interface menu (read: input type) including menu options or drilldown menu options (read: category of input) based on detected orientation (read: at least one attribute) of captured hand (read: physical object); note the limitations "for the virtual content" and "for controlling the virtual content" are not being given patentable weight as the term "for" suggests or makes optional and does not require the steps to be performed as the limitation is an intended result of the "input type" and "one or more categories of input" as recited in the claim (see MPEP 2111.04), nevertheless note menu options are selectable by user to input characters corresponding to generated interface menu].
Atlas and Ravasz are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the input type as disclosed by Atlas with an input type based on an object attribute for controlling virtual content as disclosed by Ravasz with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Atlas as described above to provide a high-quality artificial reality user experience by generating and rendering user interface elements based on detection of intuitive, yet distinctive, gestures [Ravasz, para 0054].

As to claim 2, Atlas discloses the apparatus of claim 1, wherein the real-world environment is viewable through a display of the apparatus as the virtual content is displayed by the display [Fig. 7B, cols. 24:63-25:42, 27:31-28:2, system HMD (read: display of the apparatus) displays virtual objects part of artificial reality content overlaid upon real-world environment displayed to user].

As to claim 3, Atlas discloses the apparatus of claim 1, wherein the at least one attribute of the physical object includes at least one of [cols. 13:35-14:21, 25:64-26:17, determine orientation of peripheral device as captured by HMD, note strikethrough indicates non-selected alternatives], 

As to claim 4, Atlas discloses the apparatus of claim 1, wherein the one or more processors are configured to:
determine a body part of a user in one or more images [Fig. 7B, cols. 18:51-19:24, identify part of the user within captured image data];
determine at least one attribute of the body part of the user in the one or more images [Figs. 5, 7B, cols. 18:51-19:24, 25:64-17, 26:32-46, identify configuration (read: at least one attribute) of identified user part within captured image data]; and
determine the interface layout for the virtual content based on the at least one attribute of the physical object and the at least one attribute of the body part of the user [Fig. 5, cols. 18:51-19:24, 25:64-26:17, 27:31-28:2, determine user interface arrangement for virtual user interface elements in response to detecting device orientation as being held by user part].

As to claim 5, Atlas discloses the apparatus of claim 4, wherein the at least one attribute of the body part includes at least one of [Figs. 5, 7B, cols. 18:51-19:24, 25:64-17, 26:32-46, detect device orientation as being held by (read: oriented) user part], 

As to claim 6, Atlas discloses the apparatus of claim 4,
wherein the body part of the user is a hand of the user [Fig. 7B, cols. 18:51-19:24, identify hand of the user within captured image, note captured image data includes user hand holding peripheral device at Figure 7B], and
wherein the at least one attribute of the body part includes at least one of [Figs. 5, 7B, cols. 18:51-19:24, 25:64-17, 26:32-46, detect device orientation as being held by (read: oriented) user hands], 

As to claim 7, Atlas discloses the apparatus of claim 1, wherein the one or more processors are configured to:
determine a hand of a user in one or more images [Fig. 7B, cols. 18:51-19:24, 25:64-26:17, 26:33-46, identify hand of the user within captured image data, note captured image data includes a current orientation of the device being held by hands of the user];
determine whether the hand is a left hand or a right hand of the user [col. 14:22-50, identify left hand or right hand of user]; and
determine a position for the virtual content in the interface layout based on … the hand [Fig. 7B, cols. 27:22-28:2, generate content of virtual user interface in response to capturing image data including hand-held device, note virtual user interface is rendered in proximity (read: a position) to device and includes at least a middle location within the user interface].
However, Atlas does not specifically disclose determine a position for the virtual content in the interface layout based on whether the hand is the left hand or the right hand of the user.
Ravasz discloses determine a position for the virtual content in the interface layout based on whether the hand is the left hand or the right hand of the user [para 0063-0064, 0087-0090, generate user interface element with corner location (read: position) based on either identified left hand or right hand performing gesture].
Atlas and Ravasz are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the position for the virtual content as disclosed by Atlas with determining a position for virtual content based on handedness as disclosed by Ravasz with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Atlas as described above to improve user accessibility [Ravasz, para 0064].

As to claim 8, Atlas discloses the apparatus of claim 7, wherein the one or more processors are configured to:
determine the hand is the left hand of the user [col. 14:22-50, identify left hand of user];
determine, based on the hand …, the position for the virtual content relative to a right side of the physical object [Fig. 7B, cols. 18:51-19:24, 27:22-28:2, generate virtual user interface in proximity (read: a relative position) to device, where one of ordinary skill would recognize that the device includes at least a side that may be interpreted as "a right side of the physical object"]; and
display the virtual content in the interface layout relative to the right side of the physical object [Fig. 7B, cols. 18:51-19:24, 27:22-28:2, render virtual user interface in proximity to device including at least a side].
However, Atlas does not specifically disclose determine, based on the hand being the left hand of the user, the position for the virtual content.
Ravasz discloses determine, based on the hand being the left hand of the user, the position for the virtual content [para 0063, 0087-0088, generate UI element with bottom left corner location based on identifying left hand performing gesture].
Atlas and Ravasz are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the position for the virtual content as disclosed by Atlas with determining a position for virtual content based on handedness as disclosed by Ravasz with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Atlas as described above to improve user accessibility [Ravasz, para 0064].

As to claim 9, Atlas discloses the apparatus of claim 7, wherein the one or more processors are configured to:
determine the hand is the right hand of the user [col. 14:22-50, identify right hand of user];
determine, based on the hand …, the position for the virtual content relative to a left side of the physical object [Fig. 7B, cols. 18:51-19:24, 27:22-28:2, generate virtual user interface in proximity (read: a relative position) to device, where one of ordinary skill would recognize that the device includes at least a side that may be interpreted as "a left side of the physical object"]; and
display the virtual content in the interface layout relative to the left side of the physical object [Fig. 7B, cols. 18:51-19:24, 27:22-28:2, render virtual user interface in proximity to device including at least a side].
However, Atlas does not specifically disclose determine, based on the hand being the right hand of the user, the position for the virtual content.
Ravasz discloses determine, based on the hand being the right hand of the user, the position for the virtual content [Figs. 6A-6D, para 0063, 0087-0088, generate UI element with bottom right corner location based on identifying right hand performing gesture].
Atlas and Ravasz are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the position for the virtual content as disclosed by Atlas with determining a position for virtual content based on handedness as disclosed by Ravasz with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Atlas as described above to improve user accessibility [Ravasz, para 0064].

As to claim 10, Atlas discloses the apparatus of claim 1, wherein the one or more processors are configured to: determine the at least one attribute of the physical object in a plurality of images [Fig. 5, cols. 25:64-26:17, 28:3-24, determine orientation of peripheral device as current and new capture image data (read: plurality of images)].

As to claim 11, Atlas discloses the apparatus of claim 1, wherein the one or more processors are configured to:
receive input corresponding to the input type [Fig. 6, cols. 28:25-63, capture image data (read: input) including gesture]; and
control the displayed virtual content based on the input type [Fig. 6, cols. 23:35-55, 28:25-63, manipulate displayed virtual content in response to detecting device gesture].

As to claim 12, Atlas discloses the apparatus of claim 1, wherein the input type includes a scrolling input [Fig. 7B, cols. 27:31-28:2, determine scrolling gesture].

As to claim 13, Atlas discloses the apparatus of claim 1, wherein the input type includes a tap input [Fig. 7C, cols. 29:32-30:5, detect tap selection].

As to claim 14, Atlas discloses the apparatus of claim 1, wherein the one or more processors are configured to:
determine an input function for the input type …  [Fig. 6, cols. 23:35-55, 28:25-63, determine captured hand gesture (read: input function) performing device gesture (read: input type) with respect to oriented device]; and
control the displayed virtual content based on the determined input function for the input type [Fig. 6, cols. 23:35-55, 28:25-63, manipulate virtual content in response to detecting captured hand gesture performing device gesture].
However, Atlas does not specifically disclose the input type based on the at least one attribute of the physical object.
Ravasz discloses the input type based on the at least one attribute of the physical object [Figs. 6C-6D, para 0089-0090, 0118-0120, user interface with user-selectable options (read: input type) generated based on detected orientation (read: at least one attribute) of captured hand (read: physical object)].
Atlas and Ravasz are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the input type as disclosed by Atlas with an input type based on an object attribute as disclosed by Ravasz with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Atlas as described above to provide a high-quality artificial reality user experience by generating and rendering user interface elements based on detection of intuitive, yet distinctive, gestures [Ravasz, para 0054].

As to claim 15, Atlas discloses the apparatus of claim 14,
wherein the input type includes a scrolling input [Fig. 7B, cols. 27:31-28:2, 28:64-29:19, determine scrolling gesture], and
wherein the input function includes an orientation of the scrolling input [Fig. 7B, cols. 27:31-28:2, 28:64-29:19, scrolling gesture includes horizontal motion (read: orientation) with respect to virtual content].

As to claim 16, Atlas discloses the apparatus of claim 1, wherein the apparatus comprises an extended reality device [Figs. 1A, 2A, cols. 12:5-52, 17:42-49, system renders artificial reality content, e.g., augmented reality, note augmented reality falls under the broadest reasonable interpretation of extended reality as consistent with Applicant's specification (see para 0003)].

As to claim 17, Atlas discloses the apparatus of claim 1, further comprising a display configured to display the virtual content [Fig. 7B, cols. 18:51-19:24, 27:22-28:24, HMD includes display rendering virtual content user interface].

As to claim 18, Atlas discloses the apparatus of claim 1, further comprising camera configured to capture one or more images [Figs. 1A, 2A, cols. 12:5-29, 18:3-28, HMD includes image capture devices including camera].

As to claim 19, Atlas discloses a method of generating virtual content, the method comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 20-34, Atlas disclose the method of claim 19 comprising limitations substantially similar to those recited in claims 2-16, respectively, and are rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Datcu et al. (“On the usability and effectiveness of different interaction types in augmented reality”, 2015) generally teaches augmented reality menu interaction with two hands and a captured physical object.
Mittal et al. (US 20140225918 A1), Ruppert et al. (US 10754418 B1) generally teach generating augmented reality interfaces based on an attribute of a captured physical object.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145